DETAILED ACTION
Claims 1-21 and 23 are pending.
The office acknowledges the following papers:
Claims, IDS, and remarks filed on 3/1/2022.

	Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (U.S. 2009/0313442), in view of Moyer (U.S. 2010/0042808), herein Moyer2010.
As per claim 1:
Moyer disclosed an apparatus comprising: 
processing circuitry to perform vector processing operations (Moyer: Figures 1-2 elements 32 and 70, paragraphs 22 and 25); and 
an instruction decoder to decode vector instructions to control the processing circuitry to perform the vector processing operations specified by the vector instructions (Moyer: Figures 1, 3, and 7 elements 28-30, paragraphs 22, 26, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives circular buffer extraction (evlvcb) instructions. The received instructions produce control information output from the instruction unit and control unit for controlling execution of the evlvcb instruction.);
wherein the instruction decoder is responsive to a vector generating instruction identifying a scalar start value (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives circular buffer extraction (evlvcb) instructions. These instructions include an address offset stored in a scalar register.).
Moyer failed to teach wherein the instruction decoder is responsive to a vector generating instruction identifying vector element value wrapping control information, to control the processing circuitry to generate, based on the scalar start value and the vector element value wrapping control information, a vector comprising a plurality of elements, the processing circuitry being arranged to generate the vector such that the first element in said plurality is dependent on the scalar start value, and the values of the plurality of elements follow a regularly progressing sequence that is constrained to wrap as required to ensure that each value specified by the plurality of elements of the vector is within bounds determined from the vector element value wrapping control information; and wherein for each element in the vector other than the first element, the processing circuitry is configured to determine, based on the vector element value wrapping control information, whether a wrap condition is present, and to generate that element based on whether the wrap condition is present.
However, Moyer2010 combined with Moyer disclosed wherein the instruction decoder is responsive to a vector generating instruction identifying vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(Moyer disclosed an instruction unit and control unit (i.e. instruction decoder) that receives circular buffer extraction (evlvcb) instructions. Moyer disclosed wrapping for the PCV generator, but doesn’t explicitly specify how wrapping is controlled. Moyer2010 disclosed storing wrapping control information in an extension portion of a source register. The combination results in the implicit wrapping controls of Moyer for the evlvcb instruction to be stored within one of the source registers. The stored wrapping control information controls wrapping of vector data element values based on the address offset.), to control the processing circuitry to generate, based on the scalar start value and the vector element value wrapping control information, a vector comprising a plurality of elements, the processing circuitry being arranged to generate the vector such that the first element in said plurality is dependent on the scalar start value (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1-2 and 7 elements 28, 32, and 70, paragraphs 22, 25, and 38)(The combination results in the implicit wrapping controls of Moyer for the evlvcb instruction to be stored within one of the source registers. The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction generates an output vector starting from the address offset (i.e. scalar start value). The stored wrapping control information controls wrapping of vector data element values based on the address offset.), and the values of the plurality of elements follow a regularly progressing sequence that is constrained to wrap as required to ensure that each value specified by the plurality of elements of the vector is within bounds determined from the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 3 and 8, paragraphs 28 and 42)(The combination allows for the implicit wrapping controls of Moyer for the evlvcb instruction to be stored within one of the source registers. The PCV generated values increment until the upper circular buffer boundary is hit and then wrap around to the lower circular buffer boundary (e.g. 0E, 0F, 00 …). The wrapping control ensures that the destination vector element values are within the bounds of 00 to 0F.); and
wherein for each element in the vector other than the first element, the processing circuitry is configured to determine, based on the vector element value wrapping control information, whether a wrap condition is present, and to generate that element based on whether the wrap condition is present (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 3 and 8, paragraphs 28 and 42)(The combination allows for the implicit wrapping controls of Moyer for the evlvcb instruction to be stored within one of the source registers. The PCV generated values increment until the upper circular buffer boundary is hit and then wrap around to the lower circular buffer boundary (e.g. 0E, 0F, 00 …). The wrapping control ensures that the destination vector element values are within the bounds of 00 to 0F.); and
Moyer disclosed wrapping for the PCV generator, but doesn’t explicitly specify how wrapping is controlled. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Moyer2010 reference that explicitly shows how wrapping control information is encoded within instructions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the wrapping controls of Moyer2010 into the evlvcb instruction of Moyer for the advantage of allowing for explicit wrapping control information.
As per claim 2:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein: 
the vector generating instruction specifies a first scalar register providing said scalar start value (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer extraction (evlvcb) instructions. This includes the address offset stored in a scalar register.).
As per claim 3:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the vector element value wrapping control information is identified within the vector generating instruction with reference to one of an immediate value and a register (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers.).
As per claim 4:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is arranged to use the vector element value wrapping control information to determine a first bound, and a second bound is predetermined (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 6-7, paragraphs 22-23, 26-28, 34, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The base address is the second bound of the circular buffer and is predetermined. The circular buffer size represents the first bound.).
As per claim 5:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 4, wherein the vector element value wrapping control information provides a size indication used to determine the first bound, and the second bound is a zero value (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 6-7, paragraphs 22-23, 26-28, 34, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The base address is the second bound of the circular buffer and represents a zero value for an index. The circular buffer size represents the first bound.).
As per claim 6:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the vector generating instruction identifies an adjust amount used to determine a difference between values of adjacent elements in the regularly progressing sequence (Moyer: Figures 1-2 and 7 elements 28, 32, and 70, paragraphs 22, 25, and 38)(The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction includes an implicit increment value for generating the set of indices.).
As per claim 7:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 6, wherein the vector generating instruction is constrained to meet at least one of the following conditions: 
a buffer size determined from the vector element value wrapping control information is a multiple of the adjust amount; 
the scalar start value is a multiple of the adjust amount (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The address offset (i.e. scalar start value) is a multiple of the increment indices value.);
the buffer size exceeds a size value determined by multiplying the number of elements in the vector by the adjust amount.
As per claim 8:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is controlled by the decoder circuitry in response to the vector generating instruction to generate said vector such that the values of the plurality of elements follow a regularly increasing sequence that is constrained to wrap as required to ensure that each value is within the bounds determined from the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1-2 and 7-8 elements 28, 32, and 70, paragraphs 22-23, 25-28, 38, and 42)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction produces a set of increasing indices with wrap around.).
As per claim 9:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is controlled by the decoder circuitry in response to the vector generating instruction to generate said vector such that the values of the plurality of elements follow a regularly decreasing sequence that is constrained to wrap as required to ensure that each value is within the bounds determined from the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1-2 and 7-8 elements 28, 32, and 70, paragraphs 22-23, 25-28, 38, and 42)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction produces a set of increasing indices with wrap around. It would have been obvious to one of ordinary skill in the art that decreasing indices with wrap around can also be performed for the advantage of increased flexibility and reducing code size from added vector permutations.).
As per claim 10:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein: 
the decoder circuitry is responsive to a vector memory access instruction to control the processing circuitry to access in memory a plurality of data values at addresses determined by an input address vector operand comprising a plurality of address elements (Moyer: Figures 1 and 6-7 elements 12, 28-30, and 38, paragraphs 22-23, 34, and 39)(The instruction unit and control unit (i.e. instruction decoder) receives vector load instructions for loading registers with data from circular buffers in memory.);
the apparatus is arranged to execute a sequence of instructions comprising said vector generating instruction and an associated vector memory access instruction (Moyer: Figures 1 and 7 elements 32 and 38, paragraphs 22-23 and 38-39)(The execution units and load/store unit executes evlvcb and evperm (i.e. associated vector memory access) instructions), the associated vector memory access instruction identifying as said input address vector operand the vector generated by the vector generating instruction, such that the plurality of data values are accessed within a circular buffer within the memory (Moyer: Figures 4 and 7, paragraphs 30-31 and 39)(The evperm instruction references the PCV output from the evlvcb instruction to access the circular buffer stored within register memory.).
As per claim 11:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 10, wherein the associated vector memory access instruction identifies a base address providing a start address of the circular buffer, and the input address vector operand specifies as the plurality of address elements a vector of address offsets to be combined with the base address in order to identify each address to be accessed (Moyer: Figures 4 and 7, paragraphs 30-31 and 39)(The evperm instruction references the PCV output from the evlvcb instruction to access the circular buffer stored within register memory.).
As per claim 13:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the instruction decoder is responsive to a specified condition being detected when decoding the vector generating instruction, to disable use of the vector element value wrapping control information by the processing circuitry, such that the processing circuitry is arranged to generate the vector such that the first element in said plurality is dependent on the scalar start value, and the values of the plurality of elements follow the regularly progressing sequence without any wrapping constraint (Moyer: Figures 1, 5, and 7 elements 28-30, paragraphs 22, 32-33, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer extraction (evlvcbm) instructions with masking controls. The received instructions produce control information output from the instruction unit and control unit for controlling execution of the evlvcbm instruction. The masking disables a subset of the upper data element indices from being written to. The masking disables wrapping the circular buffer when the number of masked elements is greater than the number of wrap around elements.).
As per claim 14:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 13, wherein said specified condition comprises a reserved value being used to identify the vector element value wrapping control information (Moyer: Figure 5, paragraph 32)(The masking bits read upon the reserved value.).
As per claim 15:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, further comprising: 
a set of scalar registers (Moyer: Figure 1 element 34, paragraph 22);  
wherein the vector generating instruction specifies a first scalar register providing said scalar start value (Moyer: Figures 3 and 7, paragraphs 26-28, and 38)(The control vector for circular buffer extraction (evlvcb) instruction stores the address offset in a scalar register.), and a second scalar register identifying the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers.), and specification of the first and second scalar registers is constrained such that the first scalar register is chosen from a first group of scalar registers in said set that is non-overlapping with a second group of registers in said set from which the second scalar register is chosen (Moyer: Figures 3 and 7, paragraphs 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control vector for circular buffer extraction (evlvcb) instruction stores the address offset in a scalar register. The storage of this data within separate registers of the scalar register file allows for non-overlapping groups of registers.).
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.
As per claim 21:
Claim 21 essentially recites the same limitations of claim 1. Therefore, claim 21 is rejected for the same reasons as claim 1.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (U.S. 2009/0313442), in view of Moyer (U.S. 2010/0042808), herein Moyer2010, further in view of Official Notice.
As per claim 12:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 10, wherein: 
in response to a given vector instruction, the processing circuitry is configured to perform a plurality of beats of processing each corresponding to a section of a vector value (Moyer: Figure 7, paragraph 38)(The evlvcb instruction processes a plurality of data element lanes (i.e. plurality of beats).); and 
the processing circuitry is configured to support overlapped execution of said vector generating instruction and said associated vector memory access instruction, in which a first subset of beats of the associated vector memory access instruction is performed in parallel with a second subset of beats of the vector generating instruction (Moyer: Figures 3-4 and 7, paragraphs 26, 30, and 38)(Official notice is given that dependent instructions can be executed in parallel in different pipeline stages for the advantage of increased performance. Thus, it would have been obvious to one of ordinary skill in the art that execution of vector lanes of the evlvcb instruction can occur in parallel to that of execution of vector lanes of the evperm2 instruction.).
As per claim 23:
Claim 23 essentially recites the same limitations of claim 1. Claim 23 additionally recites the following limitations:
a computer-readable storage medium storing the virtual machine computer program (Moyer: Figure 1 element 12, paragraph 22); 
a virtual machine computer program comprising program instructions to control a host data processing apparatus (Moyer: Figure 1 element 12, paragraph 22)(Official notice is given that program execution can occur on virtual machines for the advantage of efficiently using hardware capacity. Thus, it would have been obvious to one of ordinary skill in the art to implement program execution of the instruction set of Moyer on virtual machines.).

Response to Arguments
The arguments presented by Applicant in the response, received on 3/1/2022 are not considered persuasive.
Applicant argues for claims 1 and 20-21:
“The evlvcb[.u] instruction in Moyer and the evldh[u]x instruction in Moyer2010 both indicate a register (rA) storing a base address. In both Moyer and Moyer2010, when a value "u" is indicated in the instruction, (the ".u" in the evlvcb[.u] instruction in Moyer and the "u" in the evldh[u]x instruction in Moyer2010), the base address in register rA should be updated. See [0028]-[0029] of Moyer and [0036] of Moyer2010. 
Given these teachings in Moyer and Moyer2010, a POSITA might have, at best, tried to modify the second part of the evlvcb.u instruction in Moyer, (i.e., the second part where the base address is updated in rA is only performed if the ".u" is specified), such that the update of the base address in rA is based on control information stored in an extension portion of rA or rB. A POSITA would not have had any reasonable basis to modify the first part of the evlvcb.u instruction in Moyer corresponding to the generation of the permutation control vector (PCV). In other words, the wrapping control information in Moyer2010, (mapped at the bottom of page 5 of the OA to "an extension portion of a source register" in Moyer2010), would have been used to update the base address register rA in Moyer after the PCV has been generated. See paragraph [0029] of Moyer, which reads: "upon execution of an evlvcb.u instruction, a control vector is generated, as described above, and then the value of EA[0:31] gets stored to rA as the new base address" (emphasis added).
Consequently, the proposed combination of Moyer with Moyer 2010 does not disclose or suggest that the permutation control vector is generated based on the wrapping control information, (the "extension portion of a source register" in Moyer2010), and more particularly, that each element after the first element is determined in dependence on the wrapping control information. 
Given that the combined teaching of Moyer and Moyer2010 is to generate the PCV in the manner described in paragraphs [0028-29] of Moyer, the proposed combination fails to disclose or suggest any reason to alter the way in which a PCV is generated in Moyer, and in particular, there is no reasonable basis to generate each element of the PCV after the first element based on wrapping control information.”

This argument is not found to be persuasive for the following reason. Moyer2010 shows an instruction that holds control information within register operands for circular buffer addressing with wrap-around. Moyer disclosed circular buffer addressing with wrap-around, but appears to allow for this to be an implicit control within the evlvcb[.u] instruction. Moyer disclosed two source operands that are used in calculating a PCV output. For example in figure 7, r2 stores the circular buffer base address and r3 stores an address offset. Given that only the 4 least significant bits of the r3 operand hold the offset value, the combination allows for storing the control information of Moyer2010 in unused bits of the r3 operand to provide selective address controlling schemes. Thus, the combination allows for the PCV generation to occur based on the address offset value and the control information stored in the scalar r3 register. In addition, the stored wrapping control information is used to detect a wrap around condition and generate a corrected element value (e.g. 0G is replaced with 00).
The examiner notes a number of potential amendments that alone or in combination would likely overcome the current rejections. Figure 2 of the drawings shows an encoding of the vector generating instruction. The encoding includes size information element 53, wrapping control and EG bufsize element 56, and adjust amount element 57. Moyer disclosed an address offset in register rB. The combination disclosed wrapping control information in register rB. However, the combination doesn’t teach an immediate address offset, immediate wrapping control information, size information, and EG bufsize. While some of these differences may be obvious to one of ordinary skill in the art (e.g. storing data as immediate values in instruction encoding vs in registers), the totality of these elements in figure 2 even with hypothetical additional prior art may require improper hindsight. This would be dependent upon what, if any, additional prior art references would be found regarding the size info and EG bufsize elements in the instruction encoding.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183